Citation Nr: 1004605	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had Philippine Guerilla and Combination Service 
from February to May 1945 and service with the Special 
Philippine Scouts from September 1946 to May 1949.  The 
Veteran died in September 2003.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board previously remanded this matter in November 2007.


FINDINGS OF FACT

1.  The Veteran died in September 2003.  The Veteran's death 
certificate lists the immediate cause of death as 
cardiorespiratory failure.  Pulmonary tuberculosis was 
listed as an antecedent cause.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities.

3.  Cardiovascular disease was not manifested during service 
or within one year of separation from service.

4.  Tuberculosis was not manifested during service or within 
three years of separation from service.

5.  The claim for service connection for the cause of the 
Veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.


 


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A.  
§§ 1310, 5107 (West 2002); 38 C.F.R. 38 U.S.C.A. §§ 3.312, 
3.374 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009).  The VCAA and its implementing regulations are 
applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is 
required to obtain service medical records and relevant VA 
healthcare records and must make reasonable efforts to help 
the veteran obtain other relevant medical records.  The duty 
to assist also requires VA to provide the claimant with a 
medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R 
§ 3.159 (2009).  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a February 2007 letter, the RO notified the appellant of 
the evidence required to substantiate her claim.  The 
February 2007 letter explained what evidence VA was 
responsible for obtaining and what evidence VA would attempt 
to obtain on the appellant's behalf.  

The VCAA notice was provided after the initial unfavorable 
rating decision and thus does not reflect compliance with 
the timing requirements set forth in Pelegrini. However, if 
VCAA notice is provided after the initial rating decision, 
such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC). 444 F.3d 1328 (Fed. Cir. 
2006). In this case, following the February 2007 VCAA notice 
letter, the claim was readjudicated in a September 2009 
Supplemental Statement of the Case (SSOC). Thus, any timing 
defect was cured.

With respect to the duty to assist, the RO obtained the 
service treatment records and the relevant post-service 
records identified by the appellant.  A medical opinion was 
not obtained in this case.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that, in disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of 
a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  A VA 
examination is not necessary in this case.  There is no 
evidence that the conditions which caused or contributed to 
the Veteran's death manifested during service or within an 
applicable presumptive period, and there is no indication 
that the Veteran's death may be associated with service or a 
service-connected disability.  

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Analysis of Claim

The cause of the veteran's death will be considered to be 
due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, autopsy reports.  38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
be singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. That an injury occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period 
of war, and certain chronic diseases, including 
cardiovascular- renal disease, become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  Active tuberculosis 
that manifests to a degree of ten percent within three years 
from the date of separation will be presumed service-
connected.  38 U.S.C.A. 1112(a)(3).  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c) (2009).

Generally, to prevail on a claim of service connection on 
the merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247 (1999).

A death certificate on file shows that the Veteran died in 
September 2003 at the age of 78 in Botolan, Philippines.  At 
the time of the Veteran's death, service connection was not 
in effect for any disabilities.

The veteran had Philippine Guerilla and Combination Service 
from February to May 1945 and service with the Special 
Philippine Scouts from September 1946 to May 1949.  Service 
treatment records are negative for any diagnoses of 
cardiovascular or pulmonary disease.  The May 1949 
separation examination report did not include any findings 
of pulmonary tuberculosis or a cardiovascular disorder.

There is no evidence that a cardiovascular disorder 
manifested to a compensable degree within the initial post-
service year.  Accordingly, a cardiovascular disorder may 
not be presumed to have been incurred in service.

Post-service treatment for tuberculosis is first shown in 
1970.  Those records reflect that the Veteran reported a 
history of tuberculosis since 1949. 

A May 2004 statement from Dr. F.I. of the Municipal Health 
Office for the Municipality of Botolan indicated that 
chronic pulmonary tuberculosis started within two years of 
service.   

The evidence is not sufficient to support a finding that 
pulmonary tuberculosis manifested to a compensable degree 
within a three year period.  As noted, under 
§ 3.374, a diagnosis of pulmonary tuberculosis must be 
confirmed by acceptable clinical, x-ray or laboratory 
studies.  The record does not include any such clinical, x-
ray studies or laboratory studies confirming a diagnosis of 
pulmonary tuberculosis within three years of separation from 
service.  Accordingly, pulmonary tuberculosis may not be 
presumed to have been incurred in service.

The Board has also considered whether service connection for 
the cause of the Veteran's death is warranted on a direct 
basis.  The record does not contain any competent medical 
evidence of a nexus between the Veteran's service and the 
conditions which caused or contributed to his death.  See 
Hickson, supra.  The appellant has submitted statements in 
which she has indicated that her husband's death was caused 
by malnutrition during service. The Board does not doubt the 
sincerity of the appellant's belief that the veteran's death 
was related in some way to his service.  Nevertheless, the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the causal relationship between the veteran's death and his 
period of service.  Evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App.183 (1997) (a layperson is 
generally not capable of opining on matters requiring 
medical knowledge).

The Board concludes that there is a preponderance of the 
evidence against the appellant's claim.  Service connection 
was not in effect for any disabilities during the Veteran's  
lifetime.  There is no medical evidence that he was treated 
for cardiovascular disease or tuberculosis during service or 
within any of the applicable presumptive periods, and the 
earliest competent evidence of such treatment is dated many 
years after separation from service.  While we sympathize 
with the appellant's loss of her husband, the Board finds 
that the Veteran's death was unrelated to service or a 
service-connected disability.  Accordingly, service 
connection for the cause of the Veteran's death is denied.  


ORDER


Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
i


 Department of Veterans Affairs


